EXHIBIT 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on July 15, 2020 and is effective as of July 15, 2020 (the “Effective
Date”), by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”) and Renae Chorzempa (“Executive”). This Agreement amends and restates
in its entirety the Prior Agreement (as defined below) effective as of the
Effective Date.

WITNESSETH:

WHEREAS, the Company and Executive entered into an Employment Agreement on
February 20, 2019 (the “Prior Agreement”);

WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms and conditions set forth in this Agreement; and

WHEREAS, Executive is willing and able to render such services to the Company
and desires to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1.    Employment, Position and Duties. From and after the Effective Date,
Executive shall continue to be employed by the Company as the Chief Human
Resources Officer and Executive Vice President of the Company. In this capacity,
Executive agrees to devote her full time, energy and skill to the faithful
performance of her duties herein, and shall perform the duties and carry out the
responsibilities assigned to her to the best of her ability and in a diligent,
businesslike and efficient manner. Executive shall report directly to the Chief
Executive Officer and Executive’s duties shall include all those duties
customarily performed by a similarly situated member of senior management of a
company similar to the Company, as well as those additional duties that may be
reasonably assigned by the Chief Executive Officer or the Board of Directors of
the Company (the “Board”). Executive shall comply with any policies and
procedures established for Company employees, including, without limitation,
those policies and procedures contained in the Company’s employee handbook.

2.    Term of Employment. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue until and shall expire on the first
anniversary of the Effective Date, as may be extended in accordance with this
Section 2 and unless terminated earlier by either party, in accordance with the
terms of this Agreement. The Term shall be extended automatically without
further action by either party by one (1) additional year (added to the end of
the Term), and then on each succeeding annual anniversary thereafter, unless
either party shall have given written notice to the other party prior to the
date that is ninety (90) calendar days prior to the date which such extension
would otherwise have become effective electing not to further extend the Term,
in which case Executive’s employment shall terminate on the date upon which the
extension would otherwise have become effective, unless earlier terminated in
accordance with this Agreement. This Agreement may be terminated by Executive,
by the Company’s Chief Executive Officer or by the Board, with or without Cause
(as defined below). Upon the termination



--------------------------------------------------------------------------------

of Executive’s employment with the Company for any reason, neither party shall
have any further obligation or liability under this Agreement to the other
party, except as set forth in Sections 4, 5, 6, 7, 8, 9, 15, 16 and 17 of this
Agreement. Non-renewal of the Term by the Company shall be treated for all
purposes under this Agreement as a termination of Executive’s employment without
Cause.

3.    Compensation. Executive shall be compensated by the Company for her
services as follows:

(a)    Base Salary. During the Term, Executive shall be paid a base salary
(“Base Salary”) of $27,083.33 per month (or $325,000 on an annualized basis),
subject to applicable withholding, in accordance with the Company’s normal
payroll procedures. Executive’s Base Salary shall be reviewed on an annual basis
for possible increase (but not decrease) based on the Company’s operating
results and financial condition, salaries paid to other Company executives, and
general marketplace and other applicable considerations. Such increased Base
Salary, if any, shall then constitute Executive’s “Base Salary” for purposes of
this Agreement.

(b)    Benefits. During the Term, Executive shall have the right, on the same
basis as other members of senior management of the Company, to participate in
and to receive benefits under any of the Company’s employee benefit plans,
insurance programs and/or indemnification agreements, as may be in effect from
time to time, subject to any applicable waiting periods and other restrictions.
In addition, Executive shall be entitled to the benefits afforded to other
members of the senior executive team under the Company’s vacation, holiday and
business expense reimbursement policies, including up to twenty-five days of
paid time off (all such benefits, the “Benefits”). In addition, Executive shall
receive a $900/month auto allowance.

(c)    Bonuses. In addition to the Base Salary, Executive shall be eligible to
receive a bonus at a target of sixty percent (60%) of her Base Salary (the
“Performance Bonus”). The Performance Bonus shall be a discretionary bonus,
determined in the sole discretion of the Board or the Compensation Committee
thereof, based upon Executive’s performance of her duties and the Company’s
financial performance, as well as certain performance targets that are approved
by the Compensation Committee. The Company will pay Executive’s Performance
Bonus for each year at the same time as annual performance bonus payments for
such year (if any) are made to other participants with respect to such fiscal
year, and in all events, within the two and one half (21⁄2) months following the
end of the year in which the Performance Bonus becomes vested. Executive must be
employed by the Company on the date the Performance Bonus is to be paid in order
to earn the Performance Bonus. The Performance Bonus is intended to qualify for
the short-term deferral exception to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

(d)    Equity. During the term, Executive shall be eligible to receive, on
substantially the same basis as long-term incentive awards granted to other
senior executives of the Company, annual long-term incentive awards under and
pursuant to the InnerWorkings, Inc. 2020 Omnibus Incentive Plan, or any
successor plan thereto (the “Stock Incentive Plan”), with a targeted grant date
value of seventy percent (70%) of Executive’s Base Salary, subject to adjustment
by the Compensation Committee in its sole discretion.



--------------------------------------------------------------------------------

4.    Benefits Upon Termination.

(a)    Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of her death
or disability (as defined in the Stock Incentive Plan), or the termination of
Executive’s employment by Executive for any reason other than Good Reason (as
defined below), Executive shall be entitled to no further compensation or
benefits from the Company following the date of termination, except the Accrued
Obligations, which Accrued Obligations shall be paid to Executive within thirty
(30) calendar days following the date of termination.

For purposes of this Agreement, Executive’s “Accrued Obligations” include, to
the extent not theretofore paid: (i) Executive’s Base Salary earned through the
date of termination; (ii) Executive’s Benefits, vested or earned through the
date of termination; (iii) Executive’s Performance Bonus for the fiscal year
immediately preceding the fiscal year in which the date of termination occurs if
such award has been earned but has not been paid as of the date of termination;
(iv) Executive’s vested restricted stock, stock options or other long-term or
equity-based incentive compensation; and (v) Executive’s business expenses that
have not been reimbursed by the Company as of the date of termination that were
incurred by Executive prior to the date of termination in accordance with the
applicable Company policy.

For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:
(A) theft, dishonesty or falsification of any employment or Company records by
Executive; (B) the determination by the Board that Executive has committed an
act or acts constituting a felony or any act involving moral turpitude; (C) the
determination by the Board that Executive has engaged in willful misconduct or
gross negligence that has had a material adverse effect on the Company’s
reputation or business; or (D) the continuing material breach by Executive of
any provision of this Agreement after receipt of written notice of such breach
from the Board and a reasonable opportunity to cure such breach.

For purposes of this Agreement, a termination by Executive shall be for “Good
Reason” if Executive terminates her employment for any of the following reasons:
(1) the Company materially reduces Executive’s duties or authority below, or
assigns Executive duties that are materially inconsistent with, the duties and
authority contemplated by Section 1 of this Agreement; (2) the Company requires
Executive to relocate her office more than fifty (50) miles from the current
office of the Company without her consent; or (3) the Company has breached any
provision of this Agreement, including, but not limited to, the provisions
relating to the payment or providing of compensation and Benefits in accordance
with Section 3 above; provided, however, that such termination of employment
shall not be considered for “Good Reason” unless (i) Executive provides written
notice containing the details of such reasons to the Company within ninety
(90) days after its initial occurrence, (ii) the Company fails to cure such
reasons within thirty (30) days after its receipt of such notice (the “Cure
Period”) and (iii) Executive resigns from her employment with the Company within
two (2) years after the initial occurrence of the reason.

(b)    Termination Without Cause or Termination for Good Reason. Each of the
Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. Except as



--------------------------------------------------------------------------------

otherwise provided in Section 4(c) of this Agreement, if Executive’s employment
is terminated by the Company for any reason other than (1) for Cause or (2) by
reason of her death or disability, or if Executive’s employment is terminated by
Executive for Good Reason, Executive shall be entitled to:

(i)    receive an amount equal to the sum of Executive’s annual rate of Base
Salary as in effect on the date of termination and Executive’s target annual
Performance Bonus for the fiscal year in which the date of termination occurs,
less applicable withholdings, with such amount payable in a single lump sum cash
payment within thirty (30) days following the date of termination (or, with
respect to the portion thereof, if any, that the Company reasonably determines
would be subject to Section 409A of the Code under the terms of the Prior
Agreement, payable at the time and in the form set forth in the Prior
Agreement);

(ii)    full immediate vesting of the Initial Equity Grant (as such term was
defined in the Prior Agreement);

(iii)    immediate vesting of all outstanding equity-based awards which would
otherwise have vested based solely on the passage of time if Executive’s
employment had continued for a period of twelve (12) months following the
termination;

(iv)    with respect to equity-based awards that would otherwise have vested
based on performance, Executive shall vest in the portion of such award (which
shall not exceed 100% of such award) Executive would have been entitled to had
Executive remained employed until the last day of the applicable performance
period multiplied by a fraction, the numerator of which shall be the number of
full calendar months elapsed during the performance period through the date
Executive’s employment terminated plus twelve (12) additional months and the
denominator of which shall be the total number of months in the applicable
performance period, which awards shall vest and be paid, if and to the extent
that the applicable performance conditions are met, at the same time and in the
same manner as though Executive had remained employed by the Company;

(v)    receive, in lieu of any annual Performance Bonus for the year in which
such termination occurs, an amount equal to (A) Executive’s target annual
Performance Bonus for the fiscal year in which the date of termination occurs,
multiplied by (B) a fraction, the numerator of which is the number of days
Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs, less applicable withholdings, with such amount payable in a
single lump sum within thirty (30) days following the date of termination;

(vi)    if Executive timely elects to receive continued coverage under the
Company’s group health care plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will continue to
pay the employer portion of applicable premium payments for Executive’s and his
eligible dependents’ continued COBRA coverage under such plan (as in effect or
amended from time to time) (the “COBRA Subsidy”) until the earlier of:
(I) twelve (12) months following the effective date of Executive’s termination
of employment, or (II) the date upon which



--------------------------------------------------------------------------------

Executive obtains or becomes eligible for other health care coverage from a new
employer or otherwise (such period referred to as the “COBRA Subsidy Period”).
Executive shall promptly inform the Company in writing when he obtains or
becomes eligible for any such other health care coverage. Executive shall be
responsible for paying a share of such COBRA premiums during the COBRA Subsidy
Period at active employee rates as in effect from time to time, and shall be
responsible for the full unsubsidized costs of such COBRA coverage thereafter.
Executive will be deemed to receive income attributable to the COBRA Subsidy and
shall be responsible for any and all applicable tax liability arising from such
benefit; and

(vii)    the Accrued Obligations.

(c)    Qualifying Termination. Upon the occurrence of a Qualifying Termination
(as defined below), Executive shall, in addition to the benefits set forth in
Section 4(b), be entitled to immediate vesting of all outstanding equity-based
awards (including immediate vesting at the target level of performance for
equity-based awards which would otherwise vest based on performance).

(i)    For purposes of this Agreement, a “Qualifying Termination” means a
termination of Executive’s employment within ninety (90) calendar days prior to
or twenty-four (24) months following the consummation of a Change in Control (as
defined below) as a result of Executive’s (A) resignation for Good Reason or
(B) termination by the Company without Cause.

(ii)    For purposes of this Agreement, a “Change in Control” means the
occurrence of any one or more of the following:

 

  (A)

An effective change of control pursuant to which any person or persons acting as
a group acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) beneficial
ownership of stock of the Company representing fifty percent (50%) or more of
the voting power of the Company’s then outstanding stock; provided, however,
that a Change in Control shall not be deemed to occur by virtue of any of the
following acquisitions: (I) by the Company or any affiliate, (II) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate, or (III) by any underwriter temporarily holding securities
pursuant to an offering of such securities;

 

  (B)

Any person or persons acting as a group acquires beneficial ownership of Company
stock that, together with Company stock already held by such person or group,
constitutes fifty percent (50%) or more of the total fair market value or voting
power of the Company’s then outstanding stock. The acquisition of Company stock
by the Company in exchange for property, which reduces the number of outstanding
shares and increases the percentage ownership by any person or group to fifty
percent (50%) or more of the Company’s then outstanding stock will be treated as
a Change in Control;



--------------------------------------------------------------------------------

  (C)

Individuals who constitute the Board immediately after the Effective Date (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board during any twelve (12) month period; provided, however, that any
person becoming a director subsequent thereto whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director, provided
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director; or

 

  (D)

Any person or persons acting as a group acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value of at least forty percent (40%) of the total gross fair market
value of all the assets of the Company immediately prior to such acquisition.
For purposes of this section, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, without
regard to any liabilities associated with such assets. The event described in
this paragraph (D) shall not be deemed to be a Change in Control if the assets
are transferred to (I) any owner of Company stock in exchange for or with
respect to the Company’s stock, (II) an entity in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the entity’s total value
or total voting power, (III) any person that owns, directly or indirectly, at
least fifty percent (50%) of the Company stock, or (IV) an entity in which a
person described in (D)(III) above owns at least fifty percent (50%) of the
total value or voting power. For purposes of this section, and except as
otherwise provided, a person’s status is determined immediately after the
transfer of the assets.

In no event will a Change in Control be deemed to have occurred, with respect to
Executive, if an employee benefit plan maintained by the Company or an affiliate
of the Company or Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control. The employee
benefit plan or Executive will be deemed “part of a purchasing group” for
purposes of the preceding sentence if the plan or Executive is an equity
participant in the purchasing company or group, except where participation is:
(I) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (II) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.



--------------------------------------------------------------------------------

(iii)    Notwithstanding the foregoing and notwithstanding any less favorable or
contrary treatment in an award agreement or other grant documentation with
respect to equity-based awards, the vesting of all equity-based awards that are
not assumed by a successor company or exchanged for a replacement award on no
less favorable economic terms will be fully accelerated as of the effective date
of the Change in Control (including immediate vesting at the target level of
performance for equity-based awards that would otherwise vest based on
performance), and such equity-based awards shall be paid to Executive within
thirty (30) calendar days after the effective date of the Change in Control.

(d)    Supplemental Change in Control Severance Benefit. If Executive’s
employment is terminated by the Company within twelve (12) months following the
consummation of a Change in Control (as defined in the Stock Incentive Plan) for
any reason other than (1) for Cause or (2) by reason of her death or Disability,
Executive shall be entitled to receive, in addition to the benefits set forth in
Section 4(b) and Section 4(c), an amount equal to $75,000, less applicable
withholdings, with such amount payable in a single lump sum cash payment within
thirty (30) days following the date of termination.

(e)    Release. Notwithstanding anything to the contrary herein, no payments
shall be paid (or benefits shall become due to the Executive) under Sections
4(b)(i), (v), (vi), 4(c) or 4(d) unless and until Executive executes and
delivers a general release and waiver of claims against the Company (the
“Release”) (and any revocation period expires) by the Release Deadline,
acknowledging Executive’s obligations under Sections 6 and 7 below, and in a
form prescribed by the Company; provided, that such Release shall not require
Executive to release any rights to Accrued Obligations, rights under the
Indemnification Provisions (as defined below), or under this Agreement, and the
execution of such Release shall be a condition to Executive’s rights under
Sections 4(b)(i), (v), (vi), 4(c) or 4(d). The “Release Deadline” means the date
that is sixty (60) calendar days after Executive’s separation from service.
Payment of any amount that is not exempt from Section 409A of the Code and that
is conditioned upon the execution of the Release shall be delayed until the
Release Deadline, irrespective of when Executive executes the Release; provided,
however, that where Executive’s separation from service and the Release Deadline
occur within the same calendar year, the payment may be made up to thirty
(30) calendar days prior to the Release Deadline, and provided further that
where Executive’s separation from service and the Release Deadline occur in two
separate calendar years, payment may not be made before the later of January 1
of the second year or the date that is thirty (30) calendar days prior to the
Release Deadline. In addition, if Section 409A of the Code requires that a
payment hereunder may not commence for a period of six (6) months following
termination of employment, then such payments shall be withheld by the Company
and paid as soon as permissible, along with such other monthly payments then due
and payable.

(f)    Recoupment. Notwithstanding anything to the contrary herein, the Company
may, in its sole and absolute discretion, in the event of Executive’s breach of
Executive’s obligations under Section 7(a), regardless of whether such event
happened prior to or following the date of termination: (i) terminate the right
of Executive to receive the amount due to Executive under Section 4(b)(i),
Section 4(b)(v) or Section 4(d) to the extent such amount has not been paid; and



--------------------------------------------------------------------------------

(ii) seek the recoupment of any amounts paid to Executive under Section 4(b)(i),
Section 4(b)(v) or Section 4(d), including through exercise rights of set-off,
forfeiture or cancellation, to the full extent permitted by law and Section 409A
of the Code, with respect to any other awards, benefits or payments otherwise
due Executive from the Company, to the extent the Company in its sole discretion
deems appropriate after considering the relevant facts and circumstances. Any
termination and/or recoupment of Executive’s payments and benefits under this
Section 4(f) shall be in addition and without prejudice to any other remedies
that the Company might elect to assert.

5.    Location of Employment. The location of Executive’s employment will be the
principal executive office of the Company in Chicago, Illinois.

6.    Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.

7.    Restrictive Covenants.

(a)    Covenants Not to Compete or Solicit. During Executive’s employment and
for a period of two (2) years following the termination of Executive’s
employment for any reason, Executive shall not, anywhere in the Geographic Area
(as defined below), other than on behalf of the Company or with the prior
written consent of the Company, directly or indirectly:

(i)    perform “services” (as defined below) for (in any capacity, including,
without limitation, as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), have any
ownership interest in (except for passive ownership of five percent (5%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);

(ii)    induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and

(iii)    solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of her duties as an
officer of the Company.

For purposes of this Agreement, the term “competing business purpose” shall mean
the sale or provision of any marketing or printed materials, items, or other
products that are competitive with in any manner the products sold or offered by
the Company during the term of this Agreement. The term “Geographic Area” shall
mean the United States of America.



--------------------------------------------------------------------------------

The covenants contained in this Section 7 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.

8.    Equitable Remedies. Executive acknowledges and agrees that the agreements
and covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.

9.    Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision she is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.

10.    Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

11.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view



--------------------------------------------------------------------------------

of the personal nature of the services to be performed under this Agreement by
Executive, she shall not have the right to assign or transfer any of her rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

12.    Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of her employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment, including,
without limitation, the Prior Agreement.

13.    No Conflict. Executive represents and warrants to the Company that
neither her entry into this Agreement nor her performance of her obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to which Executive is a party or
by which Executive is bound, including without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.

14.    Validity. Except as otherwise provided in Section 7 above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

15.    Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.

16.    Code Section 409A. This Agreement is intended to comply with Section 409A
of the Code, and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in kind distributions, and shall be administered
accordingly. Executive hereby agrees that the Company may, without further
consent from Executive, make the minimum changes to this Agreement as may be
necessary or appropriate to avoid the imposition of additional taxes or
penalties on Executive pursuant to Section 409A of the Code. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A of the
Code. In the case of any reimbursement payment which is required to be made
promptly under this Agreement, such payment will be made in all instances no
later than December 31 of the calendar year following the calendar year in which
the obligation to make such reimbursement arises. For purposes of Section 409A
of the Code, Executive’s right to receive installment payments pursuant to this
Agreement will be treated as a right to receive a series of separate and
distinct payments.    To the extent that reimbursements or other in-kind
benefits under this letter constitute nonqualified deferred compensation,
(x) all expenses or other reimbursements hereunder shall be made on or prior to
the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (y) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (z) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. Notwithstanding the foregoing, if any payments or benefits under
this Agreement become subject to Section 409A of the Code, then for the purpose
of complying therewith, to the extent such payments or benefits do not satisfy
the separation pay exemption described in Treasury



--------------------------------------------------------------------------------

Regulation § 1.409A-1(b)(9)(iii) or any other exemption available under
Section 409A of the Code (the “Non-Exempt Payments”), if Executive is a
specified employee as described in Treasury Regulation § 1.409A-1(i) on the date
of termination, any amount of such Non-Exempt Payments that would be paid prior
to the six (6) month anniversary of the date of termination shall instead be
accumulated and paid to Executive in a lump sum payment within five (5) business
days after such six (6) month anniversary. A termination of employment shall be
deemed to occur only if it is a “separation from service” as such term is
defined under Section 409A of the Code, and references to “termination,”
“termination of employment,” or like terms shall mean a “separation from
service.”

17.    Adjustments Due to Excise Tax.

(a)    If it is determined that any amount or benefit to be paid or payable to
Executive under this Agreement or otherwise in conjunction with her employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with her employment) would give
rise to liability of Executive for the excise tax imposed by Section 4999 of the
Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to Executive (the total value of such
amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to Executive is subject to
the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which Executive would be subject in respect of
such Payments. In the event Payments are required to be reduced pursuant to this
Section 17(a), Executive shall designate the order in which such amounts or
benefits shall be reduced in a manner consistent with Section 409A of the Code.

(b)    The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

18.    Indemnification. To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, in effect from time to time, and subject to the conditions thereof,
the Company shall:

(a)    indemnify Executive against all liabilities and reasonable expenses that
Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because Executive is



--------------------------------------------------------------------------------

or was an officer or director of or service provider to the Company or any of
its affiliates; provided, however, that Executive shall have acted in good faith
and in a manner that Executive reasonably believed to be in the best interests
of the Company; and

(b)    pay for or reimburse the reasonable expenses upon submission of
appropriate documentation incurred by Executive in the defense of any proceeding
to which Executive is a party because Executive is or was an officer or director
of or service provider to the Company or any of its affiliates, including an
advancement of such expenses to the extent permitted by applicable law, subject
to Executive’s execution of any legally required repayment undertaking.

The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which Executive may be entitled pursuant to the
documents under which the Company is organized as in effect from time to time
and shall not apply with respect to any action or failure to act by Executive
which constitutes willful misconduct or bad faith on the part of Executive. The
indemnification rights of Executive in this Section 17 are referred to below as
the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall also maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with reasonable scope, exclusions, amounts
and deductibles based on Executive’s positions with the Company.

Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless Executive from and against any liabilities
and expenses, or to pay for, or reimburse Executive for, any expenses arising
from or relating to (i) Executive’s gross negligence or intentional or willful
misconduct, or (ii) actions or claims which are initiated by Executive unless
such action was approved in advance by the Board.

*    *    *    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of July, 2020.

 

INNERWORKINGS, INC.

By:  

/s/ Richard S. Stoddart

Name:   Richard S. Stoddart Its:   Chief Executive Officer and President

EXECUTIVE

/s/ Renae Chorzempa

Renae Chorzempa



--------------------------------------------------------------------------------

EXHIBIT A

Employee Inventions and Proprietary Rights Assignment Agreement



--------------------------------------------------------------------------------

LOGO [g218468g98f85.jpg]



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

employee innovations + proprietary rights

assignment and non-competition agreement

This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
and/or doing work for InnerWorkings, Inc., (“Company”). In return for my new or
continued employment and/or payment for services rendered by Company and other
good and valuable consideration, the receipt and sufficiency of which I hereby
acknowledge, I acknowledge and agree that:

 

1.

Duties; At-Will Employment; No Conflict. I will perform for Company such duties
as may be designated by Company from time to time. I agree that my employment
and/or independent contractor relationship with Company is for no specified
term, and may be terminated by Company at any time, with or without cause, and
with or without notice, unless otherwise agreed in writing or provided for by
law. Similarly, I may terminate my employment with Company at any time, with or
without cause, and with or without notice. During my period of employment by
Company, I will devote my best efforts to the interests of Company and will not
engage in other employment or in any activities determined by Company to be
detrimental to the best interests of Company without the prior written consent
of Company.

 

2.

Prior Work. All previous work done by me for Company relating in any way to the
conception, reduction to practice, creation, derivation, design, development,
manufacture, sale or support of products or services for Company is the property
of Company, and I hereby assign to Company all of my right, title and interest
in and to such previous work.

 

3.

Proprietary Information. My employment and/or independent contractor status
creates a relationship of confidence and trust between Company and me with
respect to any information:

 

  (a)

Applicable to the business of Company; or

 

  (b)

Applicable to the business of any client or customer of Company, which may be
made known to me by Company or by any client or customer of Company, or learned
by me in such context during the period of my employment.

All such information has commercial value in the business in which Company is
engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
“Proprietary Information” also includes proprietary or confidential information
of any third party who may disclose such information to Company or to me in the
course of Company’s business.

 

1 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

4.

Ownership and Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information. I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information. At all times, both during my employment by Company and after
termination of such employment, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything directly relating to Proprietary Information without the
written consent of Company, except as may be necessary in the ordinary course of
performing my duties as an employee of Company.

 

5.

Ownership and Return of Materials. All materials (including, without limitation,
documents, drawings, models, apparatus, sketches, designs, lists, and all other
tangible media of expression) furnished to me by Company shall remain the
property of Company. Upon termination of my employment and/or independent
contractor status, or at any time on the request of Company before termination,
I will promptly (but no later than five (5) days after the earlier of said
termination or Company’s request): (1) destroy or deliver to Company, at
Company’s option, (a) all materials furnished to me by Company, and (b) all
tangible media of expression which are in my possession and which incorporate
any Proprietary Information or otherwise relate to Company’s business; and
(2) deliver to Company written certification of my compliance with my
obligations under this sentence.

 

6.

Innovations. As used in this Agreement, the term “Innovations” means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws. The innovations as
used in this Agreement only fall under this contract if the innovation is
related to any goods or services of in-sourced and/or out-sourced print
management services similar to or competitive with the InnerWorkings business
model provided by the Company or any subsidiary of the Company, or any other
activity directly competitive with the current business activities of the
Company or any subsidiary of the Company.

 

7.

Disclosure of Prior Innovations. I have identified on Exhibit A attached hereto
all Innovations, applicable to the business of Company or relating in any way to
Company’s business or demonstrably anticipated research and development or
business, which were conceived, reduced to practice, created, derived,
developed, or made by me prior to my employment with Company (collectively, the
“Prior Innovations”), and I represent that such list is complete. I represent
that I have no rights in any such Innovations other than those Prior Innovations
specified in Exhibit A. If there is no such list on Exhibit A, I represent that
I have neither conceived, reduced to practice, created, derived, developed nor
made any such Prior Innovations at the time of signing this Agreement.

 

2 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

8.

Assignment of Innovations; License of Prior Innovations. I hereby agree promptly
to disclose and describe to Company, and I hereby do and will assign to Company
or Company’s designee my entire right, title, and interest in and to, (a) each
of the Innovations (including Inventions), and any associated intellectual
property rights, which I may solely or jointly conceive, reduce to practice,
create, derive, develop or make during the period of my employment with Company,
which either (i) relate, at the time of conception, reduction to practice,
creation, derivation, development, or making of such Innovation, to Company’s
business or actual or demonstrably anticipated research or development, or
(ii) were developed on any amount of Company’s time or with the use of any of
Company’s equipment, supplies, facilities or trade secret information, or
(iii) resulted from any work I performed for Company, and (b) each of the
Innovations which is not an Invention (as demonstrated by me by evidence meeting
the clear and convincing standard of proof), and any associated intellectual
property rights, which I may solely or jointly conceive, develop, reduce to
practice, create, derive, develop, or make during the period of my employment
with Company, which are applicable to the business of Company (collectively, the
Innovations identified in clauses (a) and (b) are hereinafter the “Company
Innovations”). To the extent any of the rights, title and interest in and to
Company Innovations cannot be assigned by me to Company, I hereby grant to
Company an exclusive, royalty-free, transferable, irrevocable, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to practice
such non-assignable rights, title and interest. To the extent any of the rights,
title and interest in and to Company Innovations can be neither assigned nor
licensed by me to Company, I hereby irrevocably waive and agree never to assert
such non-assignable and non-licensable rights, title and interest against
Company or any of Company’s successors in interest to such non-assignable and
non-licensable rights. I hereby grant to Company or Company’s designees a
royalty free, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice all applicable patent, copyright,
moral right, mask work, trade secret and other intellectual property rights
relating to any Prior Innovations which I incorporate, or permit to be
incorporated, in any Company Innovations. Notwithstanding the foregoing, I agree
that I will not incorporate, or permit to be incorporated, any Prior Innovations
in any Company Innovations without Company’s prior written consent.

 

9.

Future Innovations. I recognize that Innovations or Proprietary Information
relating to my activities while working for Company and conceived, reduced to
practice, created, derived, developed, or made by me, alone or with others,
within three (3) months after termination of my employment or independent
contractor relationship may have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, in significant part while employed
by or working for Company. Accordingly, I agree that such Innovations and
Proprietary Information shall be presumed to have been conceived, reduced to
practice, created, derived, developed, or made, as applicable, during my
employment or independent contractor relationship with Company and are to be
promptly assigned to Company unless and until I have established the contrary by
written evidence satisfying the clear and convincing standard of proof.

 

10.

Cooperation in Perfecting Rights to Proprietary Information and Innovations.

 

  (a)

I agree to perform, during and after my employment and/or independent contractor
status, all acts deemed necessary or desirable by Company to permit and assist
Company, at Company’s expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Proprietary Information
and Innovations assigned or licensed to, or whose rights are irrevocably waived
and shall not be asserted against, Company under this Agreement. Such acts

 

3 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

  may include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Proprietary Information or
Innovations.

 

  (b)

In the event that Company is unable for any reason to secure my signature to any
document required to file, prosecute, register, or memorialize the assignment of
any patent, copyright, mask work or other applications or to enforce any patent,
copyright, mask work, moral right, trade secret or other proprietary right under
any Proprietary Information (including improvements thereof) or any Innovations
(including derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, continuing patent applications, reissues,
and reexaminations thereof), I hereby irrevocably designate and appoint Company
and Company’s duly authorized officers and agents as my agents and
attorneys-in-fact to act for and on my behalf and instead of me, (i) to execute,
file, prosecute, register and memorialize the assignment of any such
application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under the Proprietary Information, or Innovations, all with the
same legal force and effect as if executed by me.

 

11.

No Violation of Rights of Third Parties. My performance of all the terms of this
Agreement and as an employee or independent contractor of Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment or independent
contractor relationship with Company, and I will not disclose to Company, or
induce Company to use, any confidential or proprietary information or material
belonging to any previous employer or others. I am not a party to any other
agreement which will interfere with my full compliance with this Agreement. I
agree not to enter into any agreement, whether written or oral, in conflict with
the provisions of this Agreement.

 

12.

Survival. This Agreement (a) shall survive my employment or independent contract
with Company; (b) does not in any way restrict my right or the right of Company
to terminate my employment or independent contractor relationship at any time,
for any reason or for no reason; (c) inures to the benefit of successors and
assigns of Company; and (d) is binding upon my heirs and legal representatives.

 

13.

Covenant Not to Compete or Solicit.

 

  (a)

I will not during the Non-Compete Period (as defined below), other than on
behalf of Company, directly or indirectly, without the prior written consent of
Company, engage anywhere in the Geographic Area (as defined below) in (whether
as an employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), or have any ownership interest in
(except for passive ownership of five percent (5%) or less of any entity whose
securities have been registered under the Securities Act of 1933 or Section 12
of the Securities Exchange Act of 1934), or participate in the financing,
operation, management or control of, any firm, partnership, corporation, entity
or business that engages or participates in a “competing business purpose.” The
term “competing business purpose” shall mean any goods or services of in-sourced

 

4 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

  and/or out-sourced print management services similar to or competitive with
the InnerWorkings business model provided by the Company or any subsidiary of
the Company, or any other activity directly competitive with the current
business activities of the Company or any subsidiary of the Company. The
Non-Compete Period shall begin on the date of this Agreement (the “Effective
Date”) and shall end twelve (12) months after the termination of my employment
or independent contractor relationship.

 

  (b)

I will not during the Non-Compete Period, without the prior written consent of
Company, directly or indirectly (i) induce or attempt to induce any customer,
supplier, licensee, or business relation of Company to cease doing business with
Company, or in any way interfere with the relationship between Company and any
customer, supplier, licensee, or business relation of Company or (ii) solicit
the business of any customer of Company, whether or not I have or had personal
contact with such entity, for the purpose of engaging in a competing business
purpose.

 

  (c)

During the Non-Compete Period, I will not induce or attempt to induce any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company, with which I have had direct contact within the twelve months
preceding my termination date, to cease doing business with the Company.

 

  (d)

Other than on behalf of the Company, during the Non-Compete Period, I will not
solicit or accept business that is competitive of Company from any customer or
prospect with which I have had contact during the twelve month period preceding
my termination.

 

  (e)

During the Non-Compete Period, I will not, directly or indirectly, without the
prior written consent of Company, solicit, encourage, hire or take any other
action which is intended to induce or encourage, or has the effect of inducing
or encouraging, any employee of Company or any subsidiary of Company to
terminate his or her employment with Company or any subsidiary of Company.

 

  (f)

The Geographic Area shall mean (i) the United States and (ii) anywhere in the
world outside the United States where Company or any subsidiary of Company
conducts business.

 

14.

Separate Covenants. I understand that the covenants contained in Section 13
shall be construed as a series of separate covenants, one for each county, city,
state, or any similar subdivision in the Geographic Area. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of Section 13 are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be,
permitted by applicable law.

 

15.

Injunctive Relief. A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Company for which
there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).

 

5 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

16.

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows, with notice deemed given as indicated: (a) by
personal delivery, when delivered personally; (b) by overnight courier, upon
written verification of receipt; (c) by telecopy or facsimile transmission, upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to me shall be sent to any address in Company’s records or such other address as
I may specify in writing. Notices to Company shall be sent to Company’s Human
Resources Department or to such other address as Company may specify in writing.

 

17.

Governing Law. This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of Illinois, as such
laws are applied to agreements entered into and to be performed entirely within
Illinois between Illinois residents. Each of the parties irrevocably consents to
the exclusive personal jurisdiction of the federal and state courts located in
Illinois, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in Illinois, such personal jurisdiction
shall be nonexclusive.

 

18.

Severability. If any provision of this Agreement is held by a court of law to be
illegal, invalid or unenforceable, (i) that provision shall be deemed amended to
achieve as nearly as possible the same economic effect as the original
provision, and (ii) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.

 

19.

Waiver; Amendment; Modification. The waiver by Company of a term or provision of
this Agreement, or of a breach of any provision of this Agreement by me, shall
not be effective unless such waiver is in writing signed by Company. No waiver
by Company of, or consent by Company to, a breach by me, will constitute a
waiver of, consent to or excuse of any other or subsequent breach by me. This
Agreement may be amended or modified only with the written consent of both me
and Company. No oral waiver, amendment or modification shall be effective under
any circumstances whatsoever.

 

20.

Entire Agreement. This Agreement represents my entire understanding with Company
with respect to the subject matter of this Agreement and supersedes all previous
understandings, written or oral.

I certify and acknowledge that I have carefully read all of the provisions of
this Employee Innovations and Proprietary Rights Assignment and Non-Competition
Agreement and that I understand and will fully and faithfully comply with such
provisions.

employee or contractor:

 

By:  

 

Printed Name:  

 

Date:  

 

 

6 inwk | we make marketing happen.



--------------------------------------------------------------------------------

LOGO [g218468g25v64.jpg]

 

exhibit a

prior innovations

 

7 inwk | we make marketing happen.